UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-38098 APPIAN CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 54-1956084 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 11955 Democracy Drive, Suite 1700
